Citation Nr: 0105388	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to a compensable evaluation for residuals of 
an excision of retained fragments of the nail beds of the 4th 
and 5th fingers of the right hand.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Upon reviewing the record, the Board is of the opinion that 
further development is warranted.  Therefore, the disposition 
of the issues of entitlement to service connection for a left 
arm disability, and a compensable evaluation for residuals of 
an excision of retained fragments of the nail beds of the 4th 
and 5th fingers of the right hand will be held in abeyance 
pending further development by the RO, as requested below.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran has Level I hearing in his right ear, and 
Level II hearing in his left ear.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. Part 4, 
Diagnostic Code 6100 (Prior and subsequent to June 10, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, an August 1981 rating decision granted service 
connection for defective hearing, and assigned a 
noncompensable evaluation.  This noncompensable rating has 
remained in effect since that time.

In May 1991, the veteran sought an increased rating for his 
service-connected bilateral hearing loss.

An August 1991 VA audiological examination showed auditory 
thresholds at frequencies 1000, 2000, 3000, and 4000 Hertz 
were 25, 10, 25, and 30 decibels, respectively, in the right 
ear, and 25, 20, 40 and 60 decibels, respectively, in the 
left ear.  An average pure tone threshold was 22.5 decibels 
in the right ear, and 36.25 decibels in the left ear.  Speech 
recognition was 96 percent bilaterally.  The final assessment 
was mild conductive hearing loss with sensorineural hearing 
loss.

Consequently, the RO continued the noncompensable evaluation 
of the veteran's service-connected bilateral hearing loss in 
September 1991.

The veteran again sought an increased rating for his service-
connected hearing loss in December 1997.

A February 1998 VA audiological examination report notes that 
auditory thresholds at frequencies 1000, 2000, 3000, and 4000 
Hertz were 40, 25, 40, and 45 decibels, respectively, in the 
right ear, and 45, 40, 45 and 45 decibels, respectively, in 
the left ear.  An average pure tone threshold was 37.5 
decibels in the right ear, and 43.75 decibels in the left 
ear.  Speech recognition was 92 percent in the right ear, and 
88 percent in the left ear.  Sensorineural hearing loss was 
diagnosed.

Based on this evidence, a May 1998 rating decision continued 
the noncompensable evaluation of the veteran's service-
connected bilateral hearing loss.  The veteran filed a notice 
of disagreement (NOD) with this decision in March 1999, and 
submitted a substantive appeal (Form 9) in July 1999, 
perfecting his appeal.

Analysis

I.  Claims Assistance

Recently enacted Legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, it has 
obtained all identified records from VA and private medical 
care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence.  
Further, the RO has provided the veteran multiple VA 
examinations.  There is no indication that there is any 
evidence that could substantiate the claim that has not been 
obtained.  Accordingly, while the RO has not sent notice as 
set forth in (3) above describing how the tasks of developing 
the record are allocated, it has gone beyond this requirement 
by actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a.  Where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO has had 
an opportunity to review the veteran's claim under the 
amended regulations, and the veteran has been advised of the 
changes.

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85.  The frequencies used for the evaluation of hearing 
loss, the percentage of speech discrimination used for the 
evaluation of hearing loss, and the tables used to determine 
the level of hearing impairment and the disability evaluation 
of each level of hearing impairment have not been changed.

The revised regulatory provisions essentially addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of sounds 
accurately reflect the extent of hearing impairment.  Based 
upon research, two circumstances were identified where 
alternative tables could be employed.  One was where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or 
greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 
4.86.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

The record shows that entitlement to service connection for 
bilateral hearing loss was established in an August 1981 
rating decision.  A noncompensable evaluation was assigned 
for this disability, which remains in effect.  As indicated 
above, the evidence of record includes a February 1998 VA 
audiometric evaluation.

The Board finds that entitlement to a compensable evaluation 
for bilateral hearing loss is not warranted under either the 
old or new regulations.  The Board has considered the 
veteran's argument that his hearing loss has increased in 
severity.  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The February 1998 audiometric evaluation shows that the 
veteran has an average pure tone threshold of 37.5 decibels 
in the right ear, with speech discrimination of 92 percent.  
He has an average pure tone threshold of 43.75 decibels in 
the left ear with 88 percent speech discrimination in the 
left ear.  The only possible interpretation of this 
examination under both the old and new regulations is that 
the veteran's hearing loss is at level I in the right ear and 
level II in the left ear.  Therefore, a compensable rating is 
not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
Board has also considered the provisions of 38 C.F.R. § 
4.85(g) and, as noted above, 38 C.F.R. § 4.86, but the 
results of the February 1998 VA examination clearly show that 
these provisions are not applicable in this case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for bilateral hearing loss.  38 C.F.R. § 
3.102 (2000).

Based upon current findings and on the review of the entire 
evidence in the veteran's claims folder, it is the conclusion 
of the Board that the veteran's bilateral hearing loss does 
not approach the level required for the assignment of a 
compensable evaluation.  In view of the evidence of record, 
the provisions of 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  His claim in this regard, therefore, must be 
denied.



ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Historically, an August 1981 rating decision granted service 
connection for residuals of an excision of retained fragments 
of the nail beds of the 4th and 5th fingers of the right hand, 
and assigned a noncompensable evaluation.

A February 1982 private medical record indicates that the 
veteran had a small cyst surgically removed from the stump of 
one of the fingers on his right hand.

In May 1991, the veteran sought an increased evaluation for 
his service-connected residuals of an excision of retained 
fragments of the nail beds of the 4th and 5th fingers of the 
right hand.

During an August 1991 VA orthopedic examination, the veteran 
reported that the 4th and 5th distal phalanges of his right 
hand were amputated during childhood when he caught his hand 
in a door at school.  He explained that he had the 
fingernails removed from the stumps of the 4th and 5th fingers 
during service in 1975.  He related that he was discharged 
from service in 1976, and currently worked as a receiving 
clerk.  A physical examination revealed an amputation of the 
distal phalanges of the 4th and 5th right fingers with smooth, 
well-healed stumps.  The record indicates that no scars were 
visible, and there was a full range of motion in all finger 
joints of the right hand.

Consequently, the RO continued the noncompensable evaluation 
of the veteran's service-connected residuals of an excision 
of retained fragments of the nail beds of the 4th and 5th 
fingers of the right hand in September 1991.

In December 1997 correspondence, the veteran sought service 
connection for a left arm disability, and a compensable 
evaluation for his service-connected residuals of an excision 
of retained fragments of the nail beds of the 4th and 5th 
fingers of the right hand.

On VA orthopedic examination in February 1998, the veteran 
noted the development of a cyst on the end of the little 
finger of his right hand "over the last several months."  
He explained that the cyst ruptured the night before the 
examination.  The veteran denied experiencing any specific 
problems with his middle finger, except during weather 
changes.  He provided a two to three year history of left arm 
pain, which radiated from his shoulder to his hand.  He 
reported numbness in the left arm, and explained that it 
ached during weather changes.  The veteran related that his 
left arm symptoms increased in severity with physical 
activity.  He denied a history of injury, but explained that 
he first experienced these symptoms while performing pull-ups 
during service in 1974.

A physical examination revealed a normal range of motion of 
the left shoulder, and an impingement test was negative.  
Deep tendon reflexes were 3+ at the biceps, triceps, and 
brachioradialis levels.  The veteran reported hand numbness 
to pin prick.  There was normal function of the hand, good 
grip strength, and strong spread of the fingers.  No atrophy 
was noted in the left upper limb.  An examination of the 
right 5th finger revealed a swollen area measuring 1 
centimeter (cm) across with a 3 millimeter (mm) center.  
While "obvious granulation tissue" was noted, no pus was 
expressed.  The scar on the veteran's ring finger was barely 
visible and well-healed with no "significant" tenderness on 
palpation.  The record notes some limitation of motion of 
both distal interphalangeal joints with extension to 0 
degrees and flexion to 45 degrees.  The veteran was able to 
make a fist with his right hand, and could bring all of his 
fingers to the distal palmar crease without difficulty.

X-rays of the cervical spine showed narrowing of the C5-C7 
disc spaces with osteophytes anteriorly and posteriorly, 
compatible with degenerative disc disease.  An X-ray study of 
the 4th and 5th fingers of the right hand showed prominence of 
the soft tissues of the stumps of both fingers, but no 
underlying acute osseous changes.  The final assessment was 
complaints of pain and numbness involving the left arm and 
hand of unknown etiology, and status post amputation through 
the distal phalanx of the 4th and 5th fingers of the right 
hand with residual cyst and ulcer formation of the little 
finger.

A March 1998 electromyograph (EMG) study showed no evidence 
of left upper extremity or paraspinal nerve root irritation.  
The study revealed that distal motor latency was mildly 
delayed, and findings were suggestive of possible thoracic 
outlet syndrome.

Based on this evidence, a May 1998 rating decision denied 
service connection for a left arm disability, and continued 
the noncompensable evaluation of the veteran's service-
connected residuals of an excision of retained fragments of 
the nail beds of the 4th and 5th fingers of the right hand.  
The veteran filed a notice of disagreement (NOD) with this 
decision in March 1999, and submitted a substantive appeal 
(Form 9) in July 1999, perfecting his appeal.

The Board finds that the current record is not sufficient to 
make a decision on the claim.  In particular, the February 
1998 VA orthopedic examination left open a number of 
questions, and thus was inadequate for the purpose set forth 
by the RO.  Although the examiner ordered an EMG study and X-
rays of the cervical spine to determine the etiology of the 
veteran's left arm complaints, the claims folder is devoid of 
a medical opinion as to whether the veteran has a current 
left arm disability related to service.  Clearly, the current 
record is not sufficient to make a decision on the claim as 
there is no competent medical evidence linking a current left 
arm disability to service, and the veteran's lay assertions 
of medical causation are not competent to establish a 
relationship between service and the type of disability at 
issue here.

In addition, the medical evidence remains unclear as to the 
connection, if any, between a cyst or ulcer formation on the 
veteran's right little finger and his service-connected 
residuals of an excision of retained fragments of the nail 
beds of the 4th and 5th fingers of the right hand.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
in substance, that where service connection is in effect for 
one diagnosis involving some component of an anatomical or 
functional system, and there are additional diagnoses 
concerning pathology of that system of record, there must be 
evidence that permits the adjudicators to distinguish between 
manifestations that are service-connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
The Court has found that this requirement is mandated by the 
duty of the VA to assist a veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining adequate VA examinations.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Consequently, 
the Board finds that the claims folder must be forwarded to 
the physician who performed the February 1998 VA orthopedic 
examination for clarification of his opinions.

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records which have not been previously 
obtained.  The RO is again advised that 
the efforts to obtain VA records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  Thereafter, the RO should forward the 
veteran's claims file to the physician 
who performed the February 1998 VA 
orthopedic examination for clarification 
of the opinions noted in the examination 
report.  The examiner should address the 
following:

(a)  The examiner should provide an 
opinion as to the degree of medical 
probability, expressed in percentage 
terms, if feasible, that any current left 
arm disability is causally related to 
service.

(b)  The examiner should provide an 
opinion as to the degree of medical 
probability, expressed in percentage 
terms, if possible, that a cyst or ulcer 
formation on the veteran's right little 
finger is etiologically related to 
service or the veteran's service-
connected residuals of an excision of 
retained fragments of the nail beds of 
the 4th and 5th fingers of the right hand.

(i)  The examiner should describe the 
veteran's complaints regarding the scars 
on the 4th and 5th fingers of his right 
hand.  Specific commentary should be made 
as to their physical description, whether 
any portion of the scars are fixed, and 
the presence or absence of ulceration, 
pain and tenderness, and any associated 
functional impairment attributable to the 
scars.

In the event that the same examiner is 
not available to clarify the comments 
noted in the February 1998 VA examination 
report, the RO may attempt to secure 
clarification through another physician.  
In this event, however, the RO should see 
that there is documentation the record as 
to why the same physician is not 
available and the alternate physician 
should determine whether such 
clarification is feasible without a 
personal examination of the veteran.  If 
the alternate physician deems an 
examination necessary in order to provide 
the requested opinions, appropriate 
arrangements should be made for such an 
examination.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions, remedial action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for a left arm 
disability, and a compensable evaluation 
for residuals of an excision of retained 
fragments of the nail beds of the 4th and 
5th fingers of the right hand.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  The applicable response time 
should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 



